DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 11/03/2021 has been acknowledged and entered. Claims 4 and 25 have been cancelled. 

	Allowable Subject Matter
Claims 1-3, 5-9, 21-24 and 26-33 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-9, 21-24 and 26-33 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “after the second etching process, forming an additional etching mask to cover an additional dummy gate electrode; after the additional etching mask is formed, performing a third etching process to etch the lower portion of the dummy gate electrode using the protection layer as an etching mask, wherein the dummy gate electrode is tapered by the third etching process; after the third etching process, removing the additional etching mask; removing the protection layer; and replacing the dummy gate electrode with a replacement gate electrode", the limitations of base claim 21 including “after the first etching process, conducting a byproduct-generating gas to increase a thickness of 

In example:
(i) Lin et al. (U.S. Patent Pub. No. 2019/0386115) teaches a method comprising: depositing a dummy gate dielectric layer over a semiconductor region; depositing a dummy gate electrode layer over the dummy gate dielectric layer; performing a first etching process, wherein an upper portion of the dummy gate electrode layer is etched to form an upper portion of a dummy gate electrode; forming a protection layer on sidewalls of the upper portion of the dummy gate electrode; performing a second etching process, wherein a lower portion of the dummy gate electrode layer is etched to 
(ii) Chen et al. (U.S. Patent Pub. No. 2020/0006148) teaches a similar method of forming a dummy gate structure that has a tapered lower portion wherein a protection layer is a byproduct layer generated during an etching process to etch the dummy gate structure and is subsequently used in another etching process as a mask to form the lowered tapered portion, but fails to specifically teach the limitations as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        November 20, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894